Citation Nr: 0020482	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-10 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation.  The veteran, who had active service from March 
1968 to March 1970, appealed the initial evaluation assigned 
for his bilateral hearing loss and the case was referred to 
the Board for appellate review.


FINDING OF FACT

The veteran has Level IV hearing acuity in his right ear and 
Level I hearing acuity in his left ear.


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.85, Diagnostic Code 6100 (1998 & 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  The Board 
observes that in cases where a claimant expresses 
disagreement with the initial 

rating assigned following the grant of service connection, as 
is the situation in this case, separate ratings can be 
assigned for separate periods of time, based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing through Level XI 
for profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of the pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal line in Table VI represents nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination 
and the horizontal column appropriate to the pure tone 
decibel lost.

The percentage evaluation is found in Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the vertical row appropriate for the 
numeric designation for the ear having the better hearing and 
the horizontal column appropriate to the numeric designation 
level for the ear having the poorer hearing.  For example, if 
the better hearing has a numeric designation level of "V" and 
the poorer ear has a numeric designation level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 
(1998) & (1999).  At this point, the Board would observe that 
changes were made to the criteria for evaluating hearing 
impairment in 1999, but no changes were 

made in Tables VI and VII and the method for utilizing those 
tables.  As such, the evaluation assigned for the veteran's 
hearing loss would be the same regardless of which version of 
the rating schedule is utilized.

With respect to the evidence in this case, the Board observes 
that a November 1996 rating decision granted service 
connection for hearing loss and assigned a noncompensable 
evaluation effective May 31, 1996.  That rating decision 
indicates that the grant of service connection was based on 
service medical records which demonstrated that the veteran 
had a hearing loss which satisfied the criteria for a hearing 
loss disability for VA purposes.  See 38 C.F.R. § 3.385.  
That rating decision also indicated that the VA examination 
performed in October 1996 concluded that the veteran 
exaggerated his hearing loss and that a reliable assessment 
of hearing status could not be made.  As such, a 
noncompensable evaluation was assigned since service medical 
records did not contain the speech discrimination test 
necessary to evaluate the veteran's hearing loss under the 
schedule for rating disabilities.  The veteran was informed 
that if he indicated his willingness to report for an 
examination that an additional examination would be 
scheduled.

Additional evidence for consideration consists of private 
medical records dated in March and April 1997 that confirmed 
that the veteran had bilateral hearing loss.  However, as 
with service medical records, these records did not contain 
the necessary clinical findings to evaluate the veteran's 
hearing loss disability under the schedule for rating 
disabilities.  Also submitted was a July 1998 letter from 
Larry D. McIntire, D.O., which concludes that the veteran had 
a moderate to severe sensorineural hearing loss from the low 
to high frequency in the right ear and a mild to severe 
neurosensory loss in the left ear.  Dr. McIntire specifically 
indicated that the right ear demonstrated a pure tone average 
of 55 decibels with a speech recognition score of 52 percent.  
While a speech recognition score of 96 percent for 

the left ear was provided, a pure tone average for the left 
ear was not provided.  As such, this evidence cannot be 
utilized to evaluate the severity of the veteran's hearing 
loss.

On the authorized VA audiological evaluation in October 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
55
50
55
50
LEFT
20
55
50
65
48

Speech audiometry revealed speech recognition ability of 
82 percent in the right ear and of 94 percent in the left 
ear.

Applying this evidence to Table VI yields a numeric 
designation of Level IV for the right ear and Level I for the 
left ear.  When those values are applied to Table VII, they 
yield a noncompensable evaluation.  As such the requirements 
for a compensable evaluation for bilateral hearing loss have 
not been met at any time between the effective date of the 
grant of service connection on May 31, 1996, to the present 
time.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran as required by the holding in the Court 
in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, there 

has been no assertion or showing by the veteran that his 
bilateral hearing loss has resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization.  Thus, the failure of the RO to submit the 
case for consideration by the Under Secretary for Benefits or 
the Director, Compensation and Pension Service was not 
unreasonable in this case.  See Bagwell v. Brown, 
9 Vet. App. 377 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An increased (compensable) evaluation for bilateral hearing 
loss is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals




 

